DETAILED ACTION
This office action is in response to communications filed on June 28, 2021, concerning application number 16/695,341.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendment to the Claims was filed on June 28, 2021.
Claims 1-20 are currently pending.
Response to Arguments
Applicant's arguments filed June 28, 2021, have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are drawn towards newly added claim limitations. Boyd as applied below meet the newly added clam limitations.
Allowable Subject Matter
Claims 3-5, 7-9, 12-16, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 10, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (US 6,651,746).
Regarding Claim 1, Boyd discloses a blowout preventer (BOP)(col. 6 lines 22-24 describes use of the apparatus for a blowout preventer), comprising: a ram (70, col. 7 lines 20-21 “pistons may be referred to as rams”) configured to move between an open position (fig. 5) in which the ram is withdrawn from a central bore (38) and a closed position (fig. 6) in which the ram is positioned within the central bore to thereby block a fluid flow (col. 5 lines 46-49) through the central bore; and a lock member (73) configured to move between an unlocked position and a locked position in which the lock member (73) is positioned within a cavity (57) of the BOP that is open to the central bore to thereby lock the ram in the closed position (col. 7 line 66- col. 8 line 16 describes the rotation of the lock member 73 with respect to the rams 70; and when the locking member 73 does not rotate, the ram 70 does not able to move and is locked in that position; this can be the open, closed, or any position in between).

    PNG
    media_image1.png
    512
    409
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    520
    406
    media_image2.png
    Greyscale

BOYD – FIGURES 5 and 6
Regarding Claim 6, Boyd discloses the lock member (73) is configured to rotate relative to the ram (70) to move to the locked position (col. 7 line 66- col. 8 line 16 describes the rotation of the lock member 73 with respect to the rams 70; and when the locking member 73 does not rotate, the ram 70 does not able to move and is locked in that position; this can be the open, closed, or any position in between).
Regarding Claim 10, Boyd discloses the lock member (73) is configured to contact the ram (70) while the lock member is in the locked position and while the ram is in the closed position (col. 7 line 66- col. 8 line 16 describes the rotation of the lock member 73 with respect to the rams 70; and when the locking member 73 does not rotate, the ram 70 does not able to move and is locked in that position; this can be the open, closed, or any position in between).
Regarding Claim 11, Boyd discloses a cavity lock system for a blowout preventer (BOP)(col. 6 lines 22-24 describes use of the apparatus for a blowout preventer), comprising: a lock member (73) 
Claim 17, Boyd discloses method of operating a cavity lock system for a blowout preventer (BOP)(col. 6 lines 22-24 describes use of the apparatus for a blowout preventer), comprising: adjusting a ram (70) from an open position (fig. 5) in which a body of the ram (70) is withdrawn from a central bore of the BOP (38) to a closed position (fig. 6) in which the body of the ram (70) is positioned within the central bore of the BOP (38) to thereby block a fluid flow through the central bore of the BOP (col. 5 lines 46-49); and adjusting a lock member (73) within a cavity of the BOP (rams 70 are located in cavities 54a and 54b) that is open to the central bore of the BOP (figs. 4 illustrates the cavities 54a and 54b are open to central bore 38) to cause the lock member (73) to contact the body of the ram (70) while the ram is in the closed position to thereby lock the ram in the closed position (col. 7 line 66- col. 8 line 16 describes the rotation of the lock member 73 with respect to the rams 70; and when the locking member 73 does not rotate, the ram 70 does not able to move and is locked in that position; this can be the open, closed, or any position in between).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd (US 6,651,746) in view of Whitby et al. (US 7,300,033, hereinafter “Whitby”).
Regarding Claim 2, Boyd discloses the lock member moves toward the locked position as the ram moves toward the closed position (col. 7 line 66- col. 8 line 16 describes the rotation of the lock member 73 with respect to the rams 70; and when the locking member 73 does not rotate, the ram 70 does not able to move and is locked in that position; this can be the open, closed, or any position in between).
Boyd substantially discloses the invention as claimed, except an electronic controller configured to coordinate movement of the ram and the lock member.
Whitby teaches an electronic controller (motor 72 and control system) configured to coordinate movement of the ram (34) and the rod (46) (fig, 4; col. 5 lines 1-14).

    PNG
    media_image3.png
    221
    631
    media_image3.png
    Greyscale

WHITBY – FIGURE 4
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the manual actuator for the lock member, as disclosed by Boyd, by including a motor controller and a motor controller combined with a manual actuator, as taught by Whitby, for the purpose of allowing a motor to be remotely operated by supplying power to operate the motor to directly rotate a lock rod (col. 5 lines 1-14).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/DAPHNE M BARRY/Primary Examiner, Art Unit 3753